                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

Kelvin A. Canada,                  )            Case No. 5:17-cv-02785-DCC
                                   )
                     Plaintiff,    )
                                   )
v.                                 )                        ORDER
                                   )
                                   )
Bryan P. Stirling, Michael McCall, )
Joette Scarborough, Willie Davis,  )
Andrea Thompson, Vaughn Jackson,   )
                                   )
                     Defendants.   )
________________________________ )

      This matter is before the Court upon Plaintiff’s pleadings alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Kaymani D. West for pre-trial proceedings and a Report and

Recommendation (“Report”). Defendants filed a motion for summary judgment on July

18, 2018. ECF No. 63. Plaintiff filed a response. ECF No. 68. On December 17, 2018,

the Magistrate Judge issued a Report recommending that the motion be granted. ECF

No. 78. Plaintiff filed untimely objections that were, nevertheless, considered by the

Court. ECF No. 83. The undersigned requested supplemental briefing with respect to

the merits of Plaintiff’s First Amendment claim that he was denied access to publications

and recommitted the matter to the Magistrate Judge for a supplemental Report. ECF No.

89.
       On June 26, 2019, Defendants filed a supplemental motion for summary judgment.

ECF No. 99. Plaintiff filed a response, and Defendants filed a reply. ECF Nos. 105, 106.

On October 2, 2019, the Magistrate Judge issued a supplemental Report recommending

that the first and supplemental motions for summary judgment be granted. ECF No. 107.

The Magistrate Judge advised Plaintiff of the procedures and requirements for filing

objections to the Report and the serious consequences if he failed to do so. Plaintiff did

not file objections to the Report, and the time to do so has lapsed.

                                STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).




                                             2
                                     DISCUSSION1

       As an initial matter, Plaintiff has not objected to the Magistrate Judge's second

Report which discussed the merits of Plaintiff’s First Amendment claim that he has been

denied access to publications. Plaintiff also does not object to the Magistrate Judge's

analysis of the merits of his claim that Defendants violated his First Amendment rights by

playing the Pledge of Allegiance and/or National Anthem over the loudspeaker multiple

times a day. Further, Plaintiff does not object to the Magistrate Judge's recommendation

that all claims be dismissed against Defendants in their official capacity pursuant to the

Eleventh Amendment.       Accordingly, after considering the record in this case, the

applicable law, and the Report of the Magistrate Judge, the Court finds no clear error and

agrees with the recommendation of the Magistrate Judge. Thus, summary judgment is

granted as to Plaintiff’s First Amendment claims and all claims against Defendants in their

official capacities.

       With respect to Plaintiff’s Eighth Amendment claims, the Magistrate Judge also

recommended that summary judgment be granted because Plaintiff failed to exhaust his

administrative remedies; in the alternative, the Magistrate Judge recommended that

summary judgment be granted on the merits.            Plaintiff filed objections to these

recommendations.




       1
        The Magistrate Judge provides a thorough recitation of the relevant facts and
applicable law which the Court specifically incorporates by reference.

                                            3
Exhaustion of Administrative Remedies

       The Magistrate Judge recommended that Defendants’ motion be granted because

Plaintiff failed to exhaust his administrative remedies. She stated that Plaintiff failed to

provide evidence that he complied with the prison grievance policies. Plaintiff objects and

argues that he submitted several Requests to Staff Members (“RTSMs”) and Step 1

grievances but was denied a Step 2 grievance to complete the grievance procedure. The

Court has reviewed the record, the applicable law, and the Report de novo.

       The Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321

(codified as amended at 42 U.S.C. § 1997e(a) (1996)), mandates, among other things,

that prisoners exhaust their administrative remedies prior to filing civil actions concerning

prison conditions under Section 1983 or any other federal law. See Jones v. Bock, 549

U.S. 199, 211 (2007) (“There is no question that exhaustion is mandatory under the PLRA

and that unexhausted claims cannot be brought in court”). “[T]he PLRA's exhaustion

requirement is mandatory,” Anderson v. XYZ Corr. Health Servs., Inc., 407 F.3d 674, 677

(4th Cir. 2005), and “applies to all inmate suits about prison life, whether they involve

general circumstances or particular episodes, and whether they allege excessive force or

some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

       The PLRA requires “proper exhaustion” of available administrative remedies prior

to filing suit. Woodford v. Ngo, 548 U.S. 81, 93-94 (2006). As the Supreme Court noted,

“[a]ggrieved parties may prefer not to exhaust administrative remedies for a variety of

reasons,” whether it be concerns about efficiency or “bad faith.” Id. at 89–90. This is

especially true in a prison context. Id. at 90 n.1. Nevertheless, “[p]roper exhaustion

                                             4
demands compliance with an agency's deadlines and other critical procedural rules

because no adjudicative system can function effectively without imposing some orderly

structure on the course of its proceedings.” Id. at 90–91.

       “[A]n administrative remedy is not considered to have been available if a prisoner,

through no fault of his own, was prevented from availing himself of it.” Moore v. Bennette,

517 F.3d 717, 725 (4th Cir. 2008). Thus, an administrative remedy is considered

unavailable when: (1) “it operates as a simple dead end—with officers unable or

consistently unwilling to provide any relief to aggrieved inmates”; (2) it is “so opaque that

it becomes, practically speaking, incapable of use”; or (3) “prison administrators thwart

inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.” Ross v. Blake, 136 S. Ct. 1850, 1859–60 (2016).

       It is undisputed that Plaintiff has not filed a Step 2 grievance related to any of his

Eighth Amendment claims. However, in the provided copies of his submitted RTSMs and

Step 1 grievances, Plaintiff states that staff will not respond to his RSTMs and requests

a Step 2 grievance. The Court further notes that some grievances were returned as

duplicative of other grievances which had not been processed because of an error by

Plaintiff. See ECF No. 63-4 at 10 (grievance number KCI-1036-17 with a note that it is

being returned because Plaintiff exceeded the number of grievances each inmate is

permitted to file each month); 13 (grievance number KCI-1060-17 with a note that it is

being “returned as duplicate to issues raised in KCI-1036-17”). While the Court is very

mindful of the need for an orderly structure to ensure that inmate grievances are

processed, in light of the record currently before the Court, it appears that the

                                             5
administrative remedy was unavailable to Plaintiff.          Thus, Defendants’ motion for

summary judgment is denied as to their argument that Plaintiff failed to exhaust

administrative remedies.

Merits of Eighth Amendment Claims

       Plaintiff makes two claims under the Eighth Amendment—that he was denied

outdoor recreation and that he was only given shower shoes to wear. Defendants argue

that Plaintiff has failed to demonstrate that he suffered significant physical or mental

injury. The Magistrate Judge recommended that summary judgment be granted as to

both claims, and Plaintiff objects.

       While the Constitution “does not mandate comfortable prisons,” “the treatment a

prisoner receives in prison and the conditions under which he is confined are subject to

scrutiny under the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 832 (1994)

(citations omitted). To state a claim that conditions of confinement violate constitutional

requirements, a plaintiff must show both (1) a serious deprivation of a basic human need;

and (2) deliberate indifference to prison conditions on the part of prison officials. Strickler

v. Waters, 989 F.2d 1375, 1379 (4th Cir. 1993).

       To demonstrate that the conditions deprived him of a basic human need, Plaintiff

must allege that officials failed to provide him with humane conditions of confinement,

such as adequate food, clothing, shelter, and medical care, and reasonable measures to

guarantee the safety of the inmates. Farmer, 511 U.S. at 832. With regard to the second

prong, a prison official is deliberately indifferent if he has actual knowledge of a substantial

risk of harm to a prisoner and disregards that substantial risk. Id. at 842–43.

                                               6
       With respect to Plaintiff’s allegation that Defendants violated his Eighth

Amendment rights by failing to provide other shoes for him to wear, the Court agrees with

the recommendation of the Magistrate Judge. Plaintiff contends that he was forced to

wear these shoes outside in inclement weather. He states that he suffered “wet feet” and

“coldness.” These adverse experiences are not sufficiently serious to rise to the level of

a constitutional violation.   See Wilson v. Seiter, 501 U.S. 294, 298 (1991) (“The

Constitution . . . does not mandate comfortable prisons, and only those depravations

denying the minimal civilized measures of life’s necessities are sufficiently grave to form

the basis of an Eighth Amendment violation.”).        Accordingly, Defendants’ motion is

granted with respect to this claim.2

       Likewise, Plaintiff’s claim based on lack of recreation fails. The Fourth Circuit has

held that “complete deprivation of exercise for an extended period of time violates Eighth

Amendment prohibitions against cruel and unusual punishment.” Mitchell v. Rice, 954

F.2d 187, 191 (4th Cir. 1992); see also Lopez v. Smith, 203 F.3d 1122, 1133 (9th Cir.

2000) (denial of all access to outdoor exercise for six-and-one-half weeks violated the

Eighth Amendment); Allen v. Sakai, 48 F.3d 1082, 1087–88 (9th Cir. 1994) (allowing only

45 minutes of outdoor exercise in a six-week period violated the Eighth Amendment);

Anderson v. Colorado, 887 F. Supp. 2d 1133,1139 (D. Colo. 2012) (holding that “denial

of any opportunity to be outdoors and to engage in some form of outdoor exercise for a




       2
         The Court also specifically adopts and incorporates the Magistrate Judge's
discussion of Plaintiff’s potential claim that he was denied a t-shirt. See ECF No. 78 at
11 n. 5.

                                             7
period of 12 years is a serious deprivation of a human need”). Nevertheless, whether the

denial of outdoor exercise constitutes a constitutional violation depends on “the totality of

the circumstances.” Id.

       “[T]o sustain a § 1983 claim for lack of prison exercise in this Circuit, a plaintiff

must produce evidence that he has sustained ‘a serious or significant physical or

emotional injury as a result.’” Babatunde v. Ward, No. CV 4:14-2223-RMG, 2016 WL

375045, at *6 (D.S.C. Jan. 29, 2016) (quoting Strickler v. Waters, 989 F.2d 1375, 1381

(4th Cir. 1993)). Here, while Plaintiff generally alleges that the conditions exacerbated

his vitamin D deficiency and resulted in insomnia, stress, anxiety, and headaches,

Plaintiff fails to offer evidence that he suffered any specific physical or emotional injury

due to lack of outdoor recreation beyond his own conclusory allegations.3 See Ross v.

Commc'ns Satellite Corp., 759 F.2d 355, 365 (4th Cir. 1985), overruled on other grounds,

490 U.S. 228 (1989) (holding that conclusory allegations or denials, without more, are

insufficient to preclude granting the summary judgment motion).                 Accordingly,

Defendants’ motion for summary judgment is granted as to this claim.



       3
          The Court recognizes that the Fourth Circuit has held that these types of injuries
may support an Eighth Amendment claim. See Rivera v. Mathena, 795 F. App'x 169, 175
(4th Cir. 2019) (holding that the production of evidence that the plaintiff suffered emotional
and mental deterioration, depression, low energy, difficulty sleeping, headaches, and loss
of appetite is sufficient to support an Eighth Amendment claim); Putney v. Likin, 656 F.
App'x 632, 635 (4th Cir. 2016) (unpublished) (remanding where an inmate alleged lack of
sleep, confusion, headaches, and backaches to be considered along with the inmate’s
substantial risks of harm). Significantly, in the two cited Fourth Circuit cases, there were
medical records to support the plaintiffs’ claims. Here, Plaintiff has produced no such
evidence.


                                              8
       Finally, even if a constitutional violation occurred, Defendants would be entitled to

qualified immunity under the second prong of the qualified immunity analysis for claims

made against them in their individual capacity in that there is no established law that

clearly defines the conduct of Defendants, as alleged, as a violation of Plaintiff’s

constitutional rights. In sum, Defendants are entitled to grant of summary judgment

regarding Plaintiff’s Eighth Amendment claim.

                                      CONCLUSION

       Based on the foregoing, the Court adopts in part and respectfully declines to adopt

in part the recommendation [78] of the Magistrate Judge dated December 17, 2018, and

adopts the recommendation [107] of the Magistrate Judge dated October 2, 2019.

Defendants’ motion for summary judgment [63] is GRANTED in part and DENIED in

part. Defendants’ supplemental motion for summary judgment [99] is GRANTED.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
March 31, 2020
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.




                                             9
